       Case 1:13-cv-08916-WHP Document 285 Filed 12/07/20 Page 1 of 1




                         Hon. James C. Francis IV (Ret.)
                                      JAMS
                          620 EidtrthAvenue, 34th Floor
                              New York, NY 10018

TEL: (212) 7st-2700                                     EMAIL : JFrancis@j   ams.adr. com


                                  December 7,2020

The Honorable William H. Pauley     III
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

               Re: Baez v. New York City Housing Authority
                   13 Civ. 8916 (WHP)

Dear Judge Pauley:

       I have attached for your information, and to make them part of the public
record, the invoices submitted by Stout Risius Ross LLC for work performed on
this case in October 2020. One invoice is for $46,077.07, and represents work done
by Stout as the Independent Data AnalysL The second is for 5L34,265.54, and.
represents work done in connection with Stout's operation of the Ombudsperson
Call Center. I have approved both invoices in accordance with the order of
appointment.
      Please contact me   if you have any questions.

                                          Yours very truly,

                                    7'\ct^tttC
                                   'u)Ju
                                                           <dT
                                                   C. Francis   IV
                                              "s
